DETAILED ACTION
This action is responsive to communication filed on 03/23/2022. The current pending claims are 2 – 21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Citation number 11 in the IDS dated 3/23/2022 has not been considered because no publication date was found or provided.
Terminal Disclaimer
The terminal disclaimer filed on 03/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,145,098 and US Patent 10,501,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 2 and 16, the combination as claimed including at least a portion of the first plurality of protrusions can support the first face of the flexible frame above a urinal surface when the urinal screen is placed on the urinal surface with the first face of the flexible frame facing the urinal surface, such that the first plurality of protrusions can reduce splashing on a user of the urinal by deflecting a flow of urine which passes through the plurality of openings, and at least a portion of the second plurality of protrusions can support the second face of the flexible frame above the urinal surface when the urinal screen is placed on the urinal surface with the second face of the flexible frame facing the urinal surface, such that the second plurality of protrusions can reduce splashing on a user of the urinal by deflecting a flow of urine which passes through the plurality of openings; the plurality of openings occupy more than 1/3 of an overall surface area of the flexible frame as viewed normal to a flat surface when the reversible urinal screen is set on the flat surface with the first face facing the flat surface and the second face facing away from the flat surface; wherein: (1) each opening of the plurality of openings shares at least one side and at least one corner with another opening of the plurality of openings; or (2) for each opening of the plurality of openings, at least one of the protrusions of the first plurality of protrusions or the protrusions of the second plurality of protrusions extends from a side or a corner that defines the perimeter shape of the opening; and wherein the flexible frame, the first plurality of protrusions, and the second plurality of protrusions each comprise a fragranced polymer material was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754